DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10 and 12-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a device, comprising: an integrated circuit chip embedded in an encapsulant, the encapsulant having a major surface; and a thermoplastic material on the major surface and extending inside the encapsulant, the thermoplastic material being a different material than the encapsulant, wherein the thermoplastic material extends into the encapsulant at a concentration of from 1 ppm to 100 ppm.
Claims 2 and 4-8 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 9, the prior art of record fails to teach or suggest, a device comprising: an integrated circuit device; a molding compound encapsulating the integrated circuit device, the molding compound having a first major surface adjacent one side of the integrated circuit device, a second major surface adjacent a second side of the integrated circuit device, a third major surface adjacent a third side of the integrated circuit device, and a fourth major surface, the fourth major surface being on a same plane as a fourth side of the integrate circuit device; and a thermoplastic material 
Claims 10 and 12-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894